FEW, C.J.,
concurring in part and dissenting in part.
I concur with the majority as to section II of the LAW/ANALYSIS section. I disagree, however, with the ma*420jority’s resolution of the fair value of R & D’s distributional interest. To that extent, I respectfully dissent.
This business dispute could have been resolved very simply if the participants in the transaction had properly documented their agreement and the changes they made to it over time. Because they did not do so, the courts have been forced to fashion a resolution. In my opinion, the trial court placed too much emphasis on the tenancy in common agreement. See S.C.Code Ann. § 33-44-702(a)(l) (2006) (listing “any agreement among ... the members” as one factor the court shall consider in “determin[ing] the fair value of the [distributional] interest” in an LLC). Considering all indicators of the fair value of R & D’s interest, particularly the participants’ intent expressed at the time they entered this transaction that the funds contributed by Park Regency and Landy Properties were to be paid back to them before the value of any participant’s interest was calculated, I would set the fair value of R & D’s distributional interest at $72,421.88.12 When that figure is offset by the amount R & D owes for refusing to make the interest payments it agreed to make, the amount due to R & D for its interest is zero.

. I arrived at this figure by deducting the funds contributed by Park Regency and Landy Properties and the amount of Crossroads’ other liabilities from the appraised value of the property. I applied R & D’s 47.5% ownership interest to that figure and reduced the result by the 25% default penalty in the tenancy in common agreement.
Appraised Value of the Property $3,140,000.00
Park Regency and Landy Properties $ 984,560.50
Crossroads’ Other Liabilities $ 1,952,150.00
$ 203,289.50
R & D’s Ownership Interest x 0.475
$ 96,562.51
Penalty for Default x 0.75
Amount Due to R & D $ 72,421.88